United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POSTAL
INSPECTION SERVICE, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2176
Issued: June 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 27, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 2, 2009, which denied her reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated October 17, 2007
and the filing of this appeal on August 27, 2009, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, 46-year-old postal police officer, filed a Form CA-2 claim for benefits on
April 6, 2007, alleging that she sustained a stress-related condition and post-traumatic stress

disorder, on March 11, 2007. This date marked the one-month anniversary of an incident in
which she witnessed her partner being struck and seriously injured by a drunk driver. On the
form and in an April 13, 2007 response to the claim, the employing establishment noted that
appellant had been placed on administrative leave for disciplinary reasons pending an
investigation into alleged misconduct in which she engaged on March 12, 2007. On April 30,
2007 the employing establishment controverted the claim.
Appellant submitted a March 12, 2007 work restriction note from her insurance company
indicating that she would be unable to work for three days, beginning March 13, 2007; a
March 13, 2007 work restriction note from her insurance company indicating that she could
return to work on March 26, 2007; and treatment notes from her treating psychiatrist, Dr. Faye I.
Mandell, dated March 13 and 21 and April 4, 2007.
On May 11, 2007 the Office advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It asked her
to describe in detail the employment-related conditions or incidents which she believed contributed
to her emotional condition and to provide specific descriptions of all practices, incidents, etc.,
which she believed affected her condition. The Office asked appellant to submit a comprehensive
medical report from her treating physician describing her symptoms and the medical reasons for
her condition and an opinion as to whether her claimed condition was causally related to her
federal employment. It requested that she submit the additional evidence within 30 days.
Appellant did not submit any additional medical evidence.
In a memorandum dated March 12, 2007, received by the Office on July 9, 2007, the
employing establishment noted that appellant had been involved in an incident on March 12,
2007 in which she allegedly removed her service weapon from her holster without just cause
during a dispute with a customer. The employing establishment submitted a March 12, 2007
memorandum, received by the Office on July 24, 2007, in which it placed her on administrative
leave pending an investigation into the alleged unauthorized display of her government-issued
weapon while in the performance of her duties as a postal police officer.
By decision dated October 17, 2007, the Office denied the claim for an emotional
condition. It accepted that the February 11, 2007 incident had occurred and that appellant had
established a compensable factor of employment; i.e., the witnessing her partner being struck by
a vehicle. The Office found, however, that she failed to submit medical evidence showing that
her claimed stress-related condition was causally related to the implicated employment factor.
On December 28, 2007 appellant requested reconsideration.
She submitted a
November 21, 2007 report from Dr. Mandell who stated that she began treating appellant in
March 2007 after being involved in a serious car accident with a coworker. Dr. Mandell advised
that appellant had developed post-traumatic stress disorder and depression as a result of the
accident. She noted that appellant had symptoms of reliving the event, fearfulness, memory loss
and intense stress.

2

By decision dated April 1, 2008, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.1
By letter dated November 24, 2008, appellant requested reconsideration. She submitted
progress reports from Dr. Mandell dated March 12, 2007 through April 23, 2008, which
generally indicated that appellant had developed post-traumatic stress disorder, anxiety,
anhedonia and depression after witnessing her colleague being struck by a drunk driver. The
March 12, 2007 report stated that appellant had been experiencing insomnia due to anxiety
caused after her colleague was hit by a car. Dr. Mandell’s March 13, 2007 report noted that
appellant had been placed on leave after allegedly pulling a gun on a postal customer. It also
noted that she had been experiencing headaches, anxiety, hypertension, nightmares and low selfesteem.
In Dr. Mandell’s April 19, 2007 report, she stated that appellant had reported for
treatment on March 13, 2007 after an incident at work in which she felt threatened and pulled her
gun and was placed on leave for possibly overreacting. Appellant attributed her response to
being traumatized on February 11, 2007 when she witnessed a speeding car crash into the vehicle
she had just exited and saw her partner seriously injured and trapped in the vehicle. Dr. Mandell
stated that appellant was dealing with this trauma and accumulated traumas including the suicide
of a coworker the previous year. In her subsequent progress reports, Dr. Mandell essentially
reiterated these findings and conclusions.
Appellant submitted a May 1, 2008 treatment note from the Kaiser Permanente
Psychiatry Department, which indicated that she was being treated for anger management.
By decision dated March 2, 2009, the Office denied appellant’s request for
reconsideration without a merit review, finding the request was untimely and that she had not
established clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle an
employee to a review of an Office decision as a matter of right.3 This section, vesting the Office

1

The Office noted that the appellant had alleged in her CA-2 form that she sustained post-traumatic stress
disorder due to the March 11, 2007 anniversary of her partner’s accident; it subsequently accepted fact of injury
based on the occurrence of this anniversary. It therefore found that the medical evidence she submitted with her
request for reconsideration, which pertained to the February 11, 2007 incident, was not relevant to the issue of
whether her claimed condition was causally related to the accepted March 11, 2007 employment factor.
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon., denied,
41 ECAB 458 (1990).

3

with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by the Office granted under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held,
however, that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if the her application for review shows
“clear evidence of error” on the part of the Office.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.9 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.10 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.11 It is not enough merely to show that the evidence could be
4

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim
by: (1) showing that the Office erroneously applied or interpreted a point of law; (2) advances a relevant legal
argument not previously considered by the Office; and (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 2.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 3.

4

construed so as to produce a contrary conclusion.12 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.13 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.14 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.15
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. It issued its most recent merit decision in this case on October 17, 2007. Appellant
requested reconsideration on November 24, 2008; thus, the request is untimely as it was outside
the one-year time limit.
The Board finds that appellant’s request for reconsideration failed to show clear evidence
of error. Appellant submitted reports from Dr. Mandell from March 2007 through April 2008
which generally indicated that appellant had developed post-traumatic stress disorder and stressrelated symptoms such as headaches, anxiety, hypertension, nightmares and insomnia on the
one-month anniversary of the incident in which she witnessed her partner being struck by a
drunk driver. These reports, however, did not provide a reasoned medical opinion as to whether
appellant sustained an emotional condition as of March 11, 2007, causally related to factors of
her federal employment, but were merely cumulative and repetitive of reports and arguments
previously considered. As such, these reports do not raise a substantial question as to the
correctness of the Office’s decision denying benefits.
The May 1, 2008 treatment note from Kaiser Permanente Psychiatry Department
indicating that appellant was being treated for anger management contains no opinion on the
work relatedness of her stress-related condition. None of the reports appellant submitted with
her request are of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office’s
decision. Therefore, she has failed to demonstrate clear evidence of error on the part of the
Office.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Faidley, supra, note 3.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon., denied, 41 ECAB 458 (1990).

5

of error on the part of the Office such that the Office abused its discretion in denying merit
review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated November 24, 2008. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on March 2, 2009.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

